FILE COPY




                                   No. 07-20-00238-CR

Ex parte Rodger Claycomb                     §       From the 140th District Court
   Appellant                                           of Lubbock County
                                             §
                                                     November 22, 2022
                                             §
                                                     Opinion by Justice Doss
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated November 22, 2022, it is ordered,

adjudged, and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo